— In a proceeding pursuant to CPLR article 78 to review the determinations of the Planning Board of the Town of Cortlandt and the Town Board of the Town of Cortlandt in authorizing the adoption of a resolution permitting the manufacture of asphalt on a particular parcel within a light industrial district, the appeal is from a judgment of the Supreme Court, Westchester County (Leggett, J.), entered November 18, 1982, which dismissed the petition.
Judgment affirmed, with one bill of costs.
The Zoning Ordinance of the Town of Cortlandt was first adopted in October, 1951. Section 88.21 (subd A, par [4]) of said *807ordinance enumerates the uses permitted within M-l light industrial districts. Included among those uses is the following: “Any manufacturing or other industrial operation from which no dust, smoke fumes, gas, noxious odor or other atmospheric pollutant is disseminated beyond the boundaries of the M-l District in which such use is located, and which produces no noise or vibration exceeding in intensity at the boundary of such M-l District the average intensity of noise or vibration at that point resulting from other causes. The Planning Board, after public hearing and approval by the Town Board in each case, shall, by resolution, establish and from time to time revise a list of uses conforming to the foregoing standards, including any conditions to which any of such uses shall be subject in order to assure such conformity”.
On May 4,1982, the respondent Town Board adopted a resolution scheduling a public hearing for the purpose of considering the proposed establishment by the Town Board of a list of permitted uses in M-l districts pursuant to section 88.21 (subd A, par [4]) of the Zoning Ordinance. Upon the request of respondent Montrose Concrete Products Corp. (Montrose), said list of permitted uses was to include an “[ajsphalt manufacturing plant (blacktop batching plant) to be located on property designated on Tax Maps of the Town of Cortlandt as Section 14, Block 1, Lots 16 and 17”. Pursuant to this resolution, a public hearing was conducted by the Town Board on May 18, 1982.
At the public hearing, detailed testimony was taken as to the environmental controls for the proposed asphalt manufacturing facility. A resident raised a complaint to the effect that other communities permit such plants only in heavy industrial areas. A colloquy then ensued regarding a proposed visit to a similar plant situated in a heavy industrial district in White Plains. On the positive side, the Town Assessor stated that the proposed plant would undoubtedly result in a gain of tax dollars for the town. As per the Assessor, the resulting tax gain would be substantial enough to warrant the operation. It was pointed out by Montrose’s consulting engineer that the proposed facility would be built and operated in accordance with the most current standards established by both State and Federal authorities. At the conclusion of the public hearing, the matter was referred to the Committee of the Whole and placed on the agenda for the next Town Board meeting.
On June 15,1982, a meeting of the Town Board was convened. The minutes of the meeting reveal that several members of the Town Board had visited similar plants in the metropolitan area and had consulted with local residents who had no complaints *808about vibrations, odors or traffic problems. The Town Assessor advised the Town Board that the subject plant would be assessed and would become a “tax ratable within the town”. The existence of a letter from the Conservation Advisory Council voicing environmental concerns pertaining to the operation of the proposed facility was made a matter of public record. At the conclusion of the meeting, however, Resolution 206-82 was adopted by the Town Board authorizing the establishment of a list of permitted uses in light industrial districts pursuant to section 88.21 (subd A, par [4]) of the Zoning Ordinance, which list would include an asphalt manufacturing or blacktop batching plant situated on the designated property. In the course of its resolution, the Town Board made a determination that the proposed action would have no significant adverse environmental impact. On June 23,1982, the Town Planning Board adopted Resolution 24-82, which established a list of permitted uses in M-l light industrial districts, specifically including the subject facility.
Petitioners, as owners and residents of property in close proximity to the proposed use, commenced this proceeding to review the determinations of the Town Board and Town Planning Board. The petitioners alleged that the use and enjoyment of their parcels would be impaired by the dust, smoke, fumes, gas, odor, atmospheric pollution, noises and vibrations which would emanate from the construction and operation of an asphalt plant upon the parcel owned by Montrose. Petitioners contended that the actions taken by the respective Boards were arbitrary and capricious in view of the absence of a finding that the proposed plant conformed to the standards set forth in the ordinance and that the determinations under review were not supported by substantial evidence.
Special Term, after denying a motion by respondents to dismiss the petition pursuant to CPLR 7804 (subd [f]), dismissed the petition on the merits, finding that the Town Board and the Town Planning Board had acted in accordance with powers validly granted to them by the Town Law and the Town of Cortlandt Zoning Ordinance. The appeal is from the dismissal of the petition.
It is contended that the actions of the two Boards effectively confer a discriminatory benefit upon respondent Montrose in violation of the requirements of uniformity and comprehensive planning. In essence, appellants charge that the procedure by which the Boards adopted the resolutions authorizing the operation of an asphalt manufacturing plant in a light industrial zone constituted a form of spot zoning. Moreover, they contend that properjudicial review is impossible in view of the Boards’ failure *809to have delineated the findings which provided the basis for the subject determinations (see Matter of Syracuse Aggregate Corp. v Weise, 51 NY2d 278, 283-284; Matter of Sherman v Frazier, 84 AD2d 401, 411).
Section 88-21 of the Town of Cortlandt Zoning Ordinance represents a comprehensive plan to segregate uses of property within the town based upon the projected impact which such uses are likely to have upon neighboring properties. While towns and other municipal authorities have no inherent power to enact or enforce zoning or land use regulations, the requisite authorization to exercise zoning and planning functions is found in article 16 of the Town Law (Matter of Kamhi v Planning Bd., 59 NY2d 385, 389).
Section 261 of the Town Law grants to town boards the general authority to regulate the use of the land within their respective town boundaries for the purpose of promoting the health, safety, morals or the general welfare of the community. Section 264 of the Town Law affords a town board the authority to “provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed”. Section 274-a (subd 1, par a) of the Town Law permits a town board, when acting pursuant to a local zoning ordinance which enumerates particular uses permitted only upon compliance with conditions specified in such ordinance, to authorize a planning board to approve the establishment of such uses upon determining compliance with the requisite conditions. It is thus evident that the Cortlandt Town Board and Planning Board, acting pursuant to an ordinance adopted in compliance with article 16 of the Town Law, were authorized to act as they did.
While the power to enact zoning regulations is a far-reaching one, it is not without its limitations. It is well settled that it may be exercised only pursuant to some valid public purpose rather than being used to justify some arbitrary exclusionary efforts (Group House of Port Washington v Board of Zoning & Appeals, 45 NY2d 266, 271). “A zoning ordinance will be invalidated on both constitutional and State statutory grounds if it was enacted with an exclusionary purpose, or it ignores regional needs and has an unjustifiably exclusionary effect” (Robert E. Kurzius, Inc. v Incorporated Vil. of Upper Brookville, 51 NY2d 338, 343, cert den 450 US 1042). As in other areas of the law, however, the distinction between what constitutes legitimate and illegitimate exercises of the zoning power cannot be drawn by recourse to a *810clear-cut formula. Rather, it varies with surrounding circumstances and conditions (Maldini v Ambro, 36 NY2d 481, app dsmd 423 US 993).
We conclude that the condition which the Town Board placed upon its approval of an asphalt manufacturing plant in an M-l zone, i.e., the requirement that this use be limited to a particular section, block and lot within the district, was reasonable and proper. While uniformity within use districts is generally favored, courts now recognize that reasonable conditions may be attached to a use regulation in order to achieve the over-all intent of the zoning ordinance (see Collard v Incorporated Vil. of Flower Hill, 52 NY2d 594, 599). It bears noting that zoning is not invalid per se due merely to the fact that a single parcel is involved or benefited. The test for ascertaining whether a measure constitutes spot zoning is whether the change is other than part of a well-considered and comprehensive plan intended to promote the general welfare of the community (Collard v Incorporated Vil. of Flower Hill, supra, p 600).
While it would clearly be unreasonable to extend blanket approval for the type of use at issue here to all parcels within M-1 districts without first reviewing such variables as size and location of the parcel, topography and proximity to neighbors, this was not what occurred in the instant case. Rather, the decision to permit the operation of an asphalt manufacturing plant on one limited site was a carefully engineered and thoroughly discussed determination rendered in consideration of the health, welfare and controlled growth of the community.
Consistent with the mandate of article 16 of the Town Law, town boards should be afforded as much leeway as possible in regulating the use of land within their respective municipalities in order to promote the health, safety and general welfare of the community. Inasmuch as appellants have failed to sustain their burden of establishing that the determinations under review were not justified under the local police power (Shepard v Village of Skaneateles, 300 NY 115, 118), it is not this court’s responsibility to substitute its decision for that of the respondent Boards.
The information adduced at both the public hearing and the Town Board meeting clearly provided the respondent Boards with a sufficient record upon which to base their determinations. Testimony regarding environmental controls and tax benefits, as well as the results of inspections of already existing plants of a similar nature and operation, provided the factual underpinning for the determination to permit Montrose’s proposed use. Thus, appellants’ contention that judicial review is impossible is without basis.
*811We have considered appellants’ remaining contentions and find them to be without merit. Inasmuch as the actions of the Town Board and Town Planning Board conformed to the requirements of the Zoning Ordinance, the petition was properly dismissed. Gibbons, Weinstein, and Eiber, JJ., concur.